                     Case
                     Case1:20-cv-03460-KBJ
                          1:20-cv-03460-KBJ Document
                                            Document915Filed
                                                         Filed
                                                             12/01/20
                                                               01/27/21Page
                                                                        Page151of
                                                                               of24
                                                                                  2

AO 440 (Rev. 06/12; DC 3/15) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the

                                                    __________ District
                                                          District      of __________
                                                                   of Columbia


                        Carter Page                                  )
                    500 West 56th Street,                            )
                     New York NY 10019                               )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 20-cv-03460-KBJ
                                                                     )
                     James Comey, et al                              )
                     7845 Westmont Ln.                               )
                     McLean, VA 22101                                )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) BRIAN J. AUTEN
                                           10245 Quiet Pond Ter.
                                           Burke, VA 22105




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Leslie McAdoo Gordon
                                           McAdoo Gordon & Associates, P.C.
                                           1140 19th Street, NW
                                           Washington, D.C. 20036
                                           (202)293-0534


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               ANGELA D. CAESAR, CLERK OF COURT


Date:             12/1/2020                                                             /s/ Anson Hopkins
                                                                                         Signature of Clerk or Deputy Clerk
                       Case 1:20-cv-03460-KBJ Document 15 Filed 01/27/21 Page 2 of 2

                                                             AFFIDAVITOFSERVICE

 Case:              Court:                                             County:                                           Job:
 20-cv-03460-       United States District Court for The District of   District Of Columbia, DC                          5125350
 KBJ                Columbia
  Plaintiff/ Petitioner:                                               Defendant / Respondent
 Carter Page                                                           James Corney, et al.
 Received by:                                                          For:
 CPI - Columbia Process and Investigative ServicesLLC                  McAdoo Gordon & Associates, P.C.
 To be served upon:
 Brian J. Auten

I, Marquis Harris, being duly sworn, depose and say: I am over the age of 18 years and not a party to this action, and that within the
boundaries of the state where service was effected, I was authorized by law to make service of the documents and informed said person of
the contents herein

Recipient Name/ Address:       Brian J. Auten, 10245 Quiet Pond Terrace, Burke, VA 22105
Manner of Service:             Personally
Documents:                     Summons, Complaint, Civil Cover Sheet

Additional Comments:
On December 05, 2020 at 10:57AM, I served the Defendant, Brian J. Auten, the referenced documents at the referenced address.
Brian J. Auten is a White Male with brown hair. Mr. Auten is approximately 6'3", 190 pounds, and 40 years old.

I do solemnly declare and affirm under the penalty of perjury that the contents of the foregoing paper are true to the best of my
knowledge, information, and belief.




Marquis Harris                                Date

CPI - Columbia Process and Investigative Services LLC
5406 Connecticut Avenue, N.W. Suite 108
Washington, DC 20015
